Exhibit 10.1

FIRST AMENDMENT TO THE FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

GREEN PLAINS PARTNERS LP

﻿

This First Amendment (the "Amendment") to the First Amended and Restated
Agreement of Limited Partnership dated as of July 1, 2015 (the "Agreement") of
Green Plains Partners LP (the "Company") is made and entered into as of May 7,
2019, by Green Plains Holdings LLC, a Delaware limited liability company, as the
General Partner (as such term is defined in the Agreement).

﻿

WITNESSETH

WHEREAS, the General Partner and the Organizational Limited Partner have
previously formed the Company pursuant to the provisions of the Delaware Act and
adopted an original agreement that was subsequently amended and restated in the
Agreement;

﻿

WHEREAS, under Section 13.1(d)(i) of the Agreement, the General Partner may
amend any provision of the Agreement for which the General Partner determines
that the change does not adversely affect the Limited Partners considered as a
whole or any particular class of Partnership Interests in any material respect;

﻿

WHEREAS, Congress passed the Bipartisan Budget Act of 2015, which significantly
changed partnership audit procedures for taxable years beginning after December
31, 2017 that necessitate the amendment of the Agreement; and

﻿

WHEREAS, the General Partner has determined that the Agreement needs to be
amended to address the new centralized partnership audit rules in the respects
set forth herein and such changes will not adversely affect the Limited Partners
as a whole or any particular class of Partnership Interests in any material
respect.

﻿

NOW, THEREFORE, in consideration of mutual covenants and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereby agree as follows (all capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such term
in the Agreement):

﻿

1.Amendment to Definitions.  Section 1.1 of the Agreement is amended by
inserting the following paragraphs in alphabetical order, as appropriate, in
such Section 1.1:

﻿

“Budget Act” means the Bi-partisan Budget Act of 2015.

﻿

“BBA Partnership Audit Rules” means Sections 6221 through 6241 of the Code, as
amended by the Budget Act, including any other Code provisions with respect to
the same subject matter as Sections 6221 through 6241 of the Code, and any
regulations promulgated or proposed under any such Sections and any
administrative guidance with respect thereto.

﻿

“Partnership Representative” shall have the meaning set forth in Section 9.3(b).





--------------------------------------------------------------------------------

 

﻿

2.Revision of Section 9.3.  Section 9.3 of the Agreement shall be deleted in its
entirety and new Section 9.3 shall be inserted to state as follows: 

﻿

Section 9.3Tax Controversies.

﻿

(a)Subject to the provisions hereof, the General Partner is designated as the
“tax matters partner” (as defined in Section 6231(a)(7) of the Code) and is
authorized and required to represent the Partnership (at the Partnership’s
expense) in connection with all examinations of the Partnership’s affairs by tax
authorities, including resulting administrative and judicial proceedings, and to
expend partnership funds for professional services and costs associated
therewith.  Each Partner agrees to cooperate with the General Partner and to do
or refrain from doing any or all things reasonably required by the General
Partner to conduct such proceedings.  Each Partner agrees that notice of or
updates regarding tax controversies shall be deemed conclusively to have been
given or made by the Tax Matters Partner if the Partnership has either (a) filed
the information for which notice is required with the Commission via Electronic
Data Gathering, Analysis and Retrieval system and such information is publicly
available on such system or (b) made the information for which notice is
required available on any publicly available website maintained by the
Partnership, whether or not such Partner remains a Partner in the Partnership at
the time such information is made publicly available. 

﻿

(b)Effective as of January 1, 2018, General Partner shall be designated the
“partnership representative” as defined in Section 6223 of the Code, as amended
by the Budget Act (the “Partnership Representative”).  The Partnership
Representative shall have the power to name or remove the designated individual
under Reg. § 301.6223-1(b)(3)(i) for each of the Company’s taxable years.  The
Partnership Representative is authorized and required to represent the
Partnership (at the Partnership’s expense) in all disputes, controversies or
proceedings with the Internal Revenue Service, and, in its sole discretion, is
authorized to make any available election with respect to the BBA Partnership
Audit Rules and take any action it deems necessary or appropriate to comply with
the requirements of the Code and to conduct the Partnership’s affairs with
respect to the BBA Partnership Audit Rules.  Each Partner and former Partner
will cooperate with the Partnership Representative with respect to any such
disputes, controversies or proceedings with the Internal Revenue Service,
including providing the Partnership Representative with any information
reasonably requested to comply with and make elections under the BBA Partnership
Audit Rules and to assist the Partnership in reducing the amount of any imputed
underpayment, including but not limited to information regarding any such
Partner's status for federal or state income tax purposes (such as its status as
a tax-exempt entity, a corporation, an individual or a trust) and particular tax
attributes. 

﻿

(c)If the Partnership Representative determines in its sole discretion, (i) the
Partnership Representative may cause the Partnership to elect out of the BBA
Partnership Audit Rules under Code Section 6221(b) (as amended by the Budget
Act), (ii) the Partnership Representative may cause the Company to push out the
final partnership adjustments to the Partners as described in Code Section
6226(a) (as amended by the



--------------------------------------------------------------------------------

 

Budget Act), or (iii) the Partnership Representative may cause the liability to
be paid at the Partnership level.

﻿

(d)Each Partner and former Partner agrees to indemnify and hold harmless the
Partnership from and against any liability with respect to such person’s
proportionate share of any tax liability (including related interest and
penalties) imposed at the Partnership level in connection with a
Partnership-level tax audit of a taxable period during which such person was a
Partner of the Partnership, regardless of whether such Partner is a partner of
the Partnership in the year in which such tax is actually imposed on the
Partnership or becomes payable by the Partnership as a result of such
audit.  The General Partner shall reasonably determine a Partner’s proportionate
share of any such tax liability, taking into account the relevant facts and any
information provided by such Partner that would reduce such liability. A
Partner’s cooperation and indemnification obligations pursuant to this Section
9.3(d) shall survive the termination of a Partner’s participation in the
Partnership and the termination, dissolution and winding up of the Partnership.

﻿

(e)The Partnership may offset a Partner’s share of any such tax liabilities
against any distribution under this Agreement.  If not offset against a
distribution, the General Partner may deliver a written demand for payment to
such Partner to pay the Partnership in immediately available funds the amount
that the General Partner determines is needed by the Partnership to discharge
those obligations and to otherwise pay and reimburse, indemnify and hold the
Partnership harmless with respect to such tax liability.  Any amount paid by (or
any distribution retained from) a Partner under this Section 9.3(e) will not be
treated as a Capital Contribution or otherwise added to the Partner's Capital
Account, except to the extent (if at all) the General Partner determines that
characterization or treatment is necessary or appropriate. 

(f) The Partnership and the Partners specifically acknowledge, without limiting
the general applicability of this Section, that the Tax Matters Partner, the
Partnership Representative, or the designated individual, if any, shall not be
liable, responsible or accountable in damages or otherwise to the Partnership or
any Partner with respect to any action taken by him in this capacity and shall
indemnify the Partnership Representative and the designated individual against
any liabilities arising out of such service, as long as the Partnership
Representative or the designated individual, as applicable, did not act in bad
faith or gross negligence.  All out of pocket expenses incurred by the Tax
Matters Partner, the Partnership Representative or the designated individual in
this capacity shall be considered expenses of the Partnership for which the Tax
Matters Partner, the Partnership Representative, or the designated individual
shall be entitled to full reimbursement.

﻿

(g)If any notice is required, each Partner (and former Partner) agrees that
notice of or regarding tax controversies shall be deemed conclusively to have
been given or made by the General Partner if the Partnership has either (i)
filed the information for which notice is required with the Internal Revenue
Service via its electronic data gathering, analysis and retrieval system and
such information is publicly available on such system or (ii) made the
information for which notice is required available on any publicly available
website maintained by the partnership, whether or not such Partner remains a
Partner in the Partnership at the time such information is made publicly
available. Notwithstanding



--------------------------------------------------------------------------------

 

anything herein to the contrary, nothing in this provision shall obligate the
Partnership Representative to provide notice to the Partners other than as
required by the Internal Revenue Code.

﻿

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment and
affixed their signatures hereto as of the date first above written.

﻿



GENERAL PARTNER:

﻿

GREEN PLAINS HOLDINGS LLC

﻿

﻿

 

Signature:

/s/ Michelle Mapes

Name:

Michelle Mapes

Title:

Chief Legal & Administration Officer

﻿



--------------------------------------------------------------------------------